Name: Commission Regulation (EEC) No 3112/85 of 7 November 1985 amending Regulation (EEC) No 2937/85 introducing a countervailing charge on cucumbers originating in Spain
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 296/36 Official Journal of the European Communities 8 . 11 . 85 COMMISSION REGULATION (EEC) No 3112/85 of 7 November 1985 amending Regulation (EEC) No 2937/85 introducing a countervailing charge on cucumbers originating in Spain a reference price has been fixed for that product ; whereas Commission Regulation (EEC) No 270/85 of 31 January 1985 (*) fixed the reference prices for cucumbers up to 10 November 1985 ; whereas Regulation (EEC) No 2937/85 should therefore be repealed with effect from 11 November 1985, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1332/84 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Commission Regulation (EEC) No 2937/85 of 22 October 1985 (3), as last amended by Regulation (EEC) No 301 1 /85 (4), introduced a countervailing charge on cucumbers originating in Spain ; Whereas Article 26 ( 1 ) of Regulation (EEC) No 1035/72 laid down the conditions under which a charge intro ­ duced in application of Article 25 of that Regulation is amended ; whereas , if those conditions are taken into consideration, the countervailing charge on the import of cucumbers originating in Spain must be altered ; Whereas Article 25 of Regulation (EEC) No 1035/72 on the introduction of countervailing charges applies to a given product only during the period in respect of which Article 1 In Article 1 of Regulation (EEC) No 2937/85, '32,51 ECU' is hereby replaced by '51,62 ECU'. Article 2 Regulation (EEC) No 2937/85 is repealed with effect from 11 November 1985. Article J This Regulation shall enter into force on 8 November 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 November 1985. For the Commission Frans ANDRIESSEN Vice-President 0 OJ No L 118, 20 . 5. 1972, p. 1 . (2) OJ No L 130, 16 . 5 . 1984, p. 1 . 0 OJ No L 281 , 23 . 10 . 1985, p. 12. (4) OJ No L 288, 30 . 10 . 1985, p. 25 . O OJ No L 28 , 1 . 2. 1985, p. 42.